DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pg. 6, with respect to the Claim Objections of claim 16 have been fully considered and are persuasive. The objection to claim 16 has been withdrawn in view of amendment.
Applicant's arguments and amendments, see pg. 6, with respect to Claim Interpretation under 112(f) of claim 12 have been fully considered and are persuasive. Claim 12 is no longer interpreted under 35 U.S.C. § 112(f) in view of amendment.
Applicant’s arguments and amendments, see pg. 6, with respect to the Claim Rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejections to claims 1-7 and 10 have been withdrawn in view of  the amendments.
Applicant’s arguments, see pgs. 6-8, with respect to the Claim Rejections under 35 U.S.C. § 103 of claims 1-4, 10, and 12-15 by Martins (US 2013/0128691) in view of Asaka et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US 2013/0128691) in view of Asaka (US 2016/0140738), Hall et al. (US 2006/0039589), and Ahn (US 2011/0054323). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.
Regarding claim 1, Martins teaches an ultrasound imaging method (“motion-compensated processing and is described with particular application to ultrasound imaging” [0001]) comprising: for each of a plurality of steer angles ( “steering and/or focusing the transmitted beam from predetermined origins along the array and at predetermined angles” [0026]; and [0035]) including a reference steer angle ( “the reference frame corresponds to the frame acquired at the same angle as the most recent received framed” [0043]), generating an ultrasound image of a target region (“An echo processor 117 includes a frame processor 118 that processes frames of echoes (data from each data acquisition interval)” [0028], whereby the ‘frames’ correspond to ultrasound images at each angle of the region being examined). 
computing a difference between each pixel coordinate of the ultrasound image generated for the reference steer angle and each corresponding pixel coordinate of the ultrasound images generated for the steer angles other than the reference steer angle; generating a difference image based on the computed difference. Asaka is relied on instead, and discloses an apparatus and method for generating a compound image from ultrasonic images from different steer angles, which shares a technical field with the instant application.
Specifically, Asaka teaches a “similarity degree calculation unit 203” that “generates similarity degree information by calculating a similarity degree for each pixel at the same position on each of a plurality of ultrasonic images respectively corresponding to a plurality of beam directions. That is, the similarity degree calculation unit 203 calculates a similarity degree for each pixel based on the pixel values of a plurality of ultrasonic images with different steering angles. The similarity degree calculation unit 203 outputs the similarity degree information to the spatial compounding unit 205” ([0056]). Here, calculation of a “similarity degree” between the same pixel position in different images based on different steering angles corresponds to computing a difference between images. Further, if “the number of beam directions is three or more, that is, there are three or more different steering angles, the similarity degree calculation unit 203 calculates a similarity degree by selecting two proper directions” ([0058]). In other words, if “there are three different beam directions, namely, beam directions A, B, and C, an ultrasonic image Ai corresponding to beam direction A, an ultrasonic image Bi corresponding to beam direction B, and an ultrasonic image Ci corresponding to beam direction C are generated by anisotropic scans” and “the similarity degree calculation unit 203 calculates a first similarity degree S1 based on the ultrasonic image Ai and the ultrasonic image Bi. In addition, the similarity degree calculation unit 203 calculates a second similarity degree S2 based on the ultrasonic image Bi and the ultrasonic image Ci. In addition, the similarity degree calculation unit 203 calculates a third similarity degree S3 based on the ultrasonic image Ci and the ultrasonic image Ai” ([0059]). In this example, if one were to set beam direction A as the reference steer angle then the similarity degree would be calculated between Ai and each of the other images corresponding to the other beam direction B (i.e., S1) and C (i.e., S3). Finally, since “the similarity degree calculation unit 203 calculates a similarity degree for each pixel based on the pixel values of a plurality of ultrasonic images with different steering angles” ([0056]), the resulting similarity degrees S1 and S3, for example, would reflect pixel values, which necessarily defines a similarity – or difference – image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displacement field determiner 206 and reference frame of Martins with the similarity degree calculation unit 203 and any one of the beam directions (A, B, C,…N) of Asaka, respectively, as an alternative approach to determining the difference between images reflecting different angles for “improved body tissue drawing performance while suppressing noise” (Asaka, [0101]).
Martins further teaches computing, for each pixel coordinate of each ultrasound image generated for the steer angles of than the reference steer angle, motion information of the target region based on the difference image associated with the reference steer angle: “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame” ([0042]) wherein the ‘displacement field’ represents motion information. Further, “such displacement may be 
However, Martins does not teach for each ultrasound image generated for a steer angle other than the reference angle, generating a weighted ultrasound image by assigning a weight to each pixel coordinate of the ultrasound image. Asaka is again relied on as it discloses that a “weight generation unit 201 generates weight information for each pixel and each steering angle based on a plurality of pixel values in the first region including each of a plurality of pixels in each of a plurality of ultrasonic images respectively corresponding to a plurality of steering angles” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the “frame combiner 210” that combines each frame that “is weighted equally (1/N) in the regions being covered by all N images” (Martins [0048]) of Martins with the “weight generation unit 201” of Asaka, since “using weight information corresponding to similarity degrees can suppress large artifacts and noise while enhancing the body tissue” (Asaka [0081]). 
However, while Martins discloses wherein the weight assigned to a pixel coordinate is based on:…the motion information for the pixel coordinate (Martins [0042] as previously stated), it, nor its modification with Asaka, does not teaches wherein the pixel coordinate is excluded from the weighted ultrasound image based on the motion information for the pixel coordinate exceeding a predetermine threshold or a divergence of the corresponding steer angle of the ultrasound image from the reference steer angle.
Hall is relied on instead to teach wherein the pixel coordinate is excluded from the weighted ultrasound image based on the motion information for the pixel coordinate exceeding a predetermine threshold, as it discloses an analogous system to the instant application for combining ultrasound image frames based on a comparison of the individual images pixels. Specifically, Hall teaches that in the process of discarding older image frames in favor of newly acquired frames for combination into a peak display image “more than one image frame may be discarded and one image frame then added to a set of N images each time a peak display image is produced. If the motion frame-to-frame is high and exceeds a threshold, then more than one frame may be discarded to reduce the effects of motion on the peak display image” ([0034]). Further “the system can be programmed to…detect motion and, if the detected motion is larger than a threshold, increase the number of frames discarded,” wherein “[t]he frame-to-frame motion can be determined by a variety of techniques including a simple sum of differences at each pixel location or pixel area” ([0035]). Here, the frame-to-frame motion corresponds to the motion information. Thus, by discarding the entire image, the pixels that make up the discarded image are also excluded from forming a weighted ultrasound image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the “frame combiner 210” of Martins with the system of Hall to discard data with motion information exceeding a threshold “to reduce the effects of motion on the peak display image” ([0034]) or a combined image relying on information from individual weighed frames at different steering angles.
Next, Ahn discloses an analogous ultrasound system and method for providing an ultrasound spatial compound image considering steering angle to the instant application, and is relied on to teach a divergence of the corresponding steer angle of the ultrasound image from the reference steer angle. Specifically, Ahn teaches that a “processing unit 120 may perform the spatial compound imaging upon images of spatially overlapped regions in the plurality of frames ≦i≦K) to form an ultrasound spatial compound image...Also, the processing unit 120 may apply different weights to the plurality of frames Pi (1≦i≦K) and may perform the spatial compound imaging upon the plurality of frames Pi (1≦i≦K) with the applied weights. For example, the processing unit 120 may apply a maximum weight value to the frame P1 of a minimum steering angle and apply a minimum weight value to the frame of a maximum steering angle” ([0042]). The minimum and maximum steering angles are interpreted as relative terms, such that “a maximum weight value” is applied to a “minimum steering angle” relative to the reference steer angle and “a minimum weight value” is applied to a “maximum steering angle” relative to the reference steer angle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the weighting of the “frame combiner 210” of Martins  (modified by the weight generation unit 201 of Asaka) with that of the processing unit 120 of Ahn, since the smaller the difference of the steering angle to the reference steering angle, the more similar the image information (i.e., pixels) and thus the higher the similarity degree as proposed by Asaka wherein “[i]n overlapped regions concerning a plurality of ultrasonic images with different steering angles, a region corresponding to a body tissue appears at the same position” ([0057]). Thus, providing higher weight values to frames with higher similarity degrees and a smaller weight value to frames with smaller similarity degrees will produce a more accurate compounded image of the target region. 
The modification of Martins further teaches combining the weighted images to generate a compounded ultrasound image of the target region ( “a frame combiner 210 combines or spatially compounds the latest frame with N−1 motion-compensated frames and generates and outputs a compounded frame” [0048], whereby the frames are necessarily associated with their 
Regarding claim 3, Martins further teaches wherein each of the ultrasound images comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, because pixels refer to units of an image, the “displacement represented into terms of horizontal and vertical pixels” necessarily make up the image frame.
With regard to claim 10, the modification of Martins teaches the method according to claim 1, but does not disclose wherein generating the compounded ultrasound image includes performing envelope detection, compounding, and post-processing by a graphics processing unit (bolded text not yet conveyed). 
Asaka further teaches that “the B-mode generation device includes an envelope detector and a logarithmic converter” ([0044]), and a digital scan converter (DSC) to form “a B-mode post-processing by a graphics processing unit includes digital conversion of image graphics by a DSC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka for the same reasons as previously conveyed for claim 1. 

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martins, Asaka, Hall, and Ahn as applied to parent claim 1, and further in view of Vignon et al. (US 2017/0301094).
Regarding claim 5, the modification of Martins teaches the method according to claim 1, but does not directly disclose wherein computing the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image. Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).  

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martins, Asaka, Hall, and Ahn as applied to claim 1. 
claim 12, the modification of Martins with Asaka, Hall, and Ahn teaches every element of the claim as previously conveyed for claim 1. 
Martins further teaches a transducer configured to…transmit acoustic energy to a target region at a particular steer angle ([0025] “the transducer array 104 also can transmit beams at the same or different angles relative to a face of the transducer array (the scan head) via electronic and/or mechanical steering or focusing. The transmitted beam traverses an examination zone 106 and an object of interest 108 in the examination zone 106”, wherein the ‘beam’ represents ultrasound and therefore inherently acoustic energy); receive acoustic reflections ([0025] “the transducer array 104 receives echoes corresponding to the transmitted beam”); while Ahn teaches convert[ing] the acoustic reflections to Radio Frequency (RF) data and a front-end circuitry configured, for each of the plurality of steer angles, to process the RF data associated with the particular steer angle to generate an image of the target region: First, “the transmission/reception unit 103 generates a reception signal (to be also referred to as an RF (radiofrequency) signal) with a reflection component from a direction corresponding to the reception directivity being enhanced” ([0036]). Second, “the acquisition unit 10 may include a plurality of units concerning processing from imaging to image generation” ([0024]), wherein “each unit according to the first to fourth embodiments may be formed from one or a plurality of electronic circuits (e.g., processors such as a CUP (Central Processing Unit) and an MPU (Micro Processing Unit), memories, and electronic circuits such as an ASIC (Application Specific Integrated Circuits) and an FPGA (Field Programmable Gate Array)” ([0187]). The plurality of electronic circuits encompasses the claimed front-end circuitry.  

Martins further teaches one or more processor-readable storage media storing instructions which, when executed by the one or more processors (“It is to be appreciated that that echo processor 117 can be implemented via one or more micro-processors executing computer readable instructions, embedded or encoded on computer readable storage medium such as memory, which, when executed by the one or more processors cause the processors to perform functions of the echo processor 117 described herein and/or others” [0032]) cause performance of the claim elements as previously conveyed for claim 1. 

Regarding claim 14, Martins further teaches wherein each of the ultrasound images comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value as previously conveyed for claim 3 above: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Martins, Asaka, Hall, and Ahn as applied to parent claim 12, and further in view of Vignon as previously conveyed for claim 5 above.
Regarding claim 16, the modification of Martins teaches the system according to claim 12, but does not directly disclose wherein generating the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image. Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793                   

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793